DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 6 include the limitations of a “video camera that captures…three-dimensional data” and this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-12 and 15-17 are directed to an abstract idea in the form of mental processes, in terms of a process that can be performed in the human mind and/or as a method of organizing human activity.
In regard to Claims 1 and 6, the following limitations can be performed in the human mind or by a human using pen and paper and/or as a method of organizing human activity, in terms of a human being performing 
a method comprising:
receiving […] user input…workout routine […];
selecting […] a first [display] based on the fitness goal…wherein the first [display] is associated with…target value;
playing […] the first [display];
receiving […] feedback data […] associated with the user […] and wherein…in a position;
detecting […] the position of the user is incorreect based on a comparison of the feedback data […] and the first metadata associated with the first [display], wherein…value; and

enabling the user to pause [the display] wherein the images of the user are displayed over the paused [display] comprising the person in a correct position.
In regard to the dependent claims, they likewise claim the same abstract idea as they merely claim further limitations that can be performed in the human mind or by a human using pen and paper.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a memory, cloud based server, “processor of a device,” video segments, “a dynamic video coaching system”, “a display”,  a camera, matching timestamps, overlaying videos, and/or “one or more sensors” these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a memory, cloud based server, “processor of a device,” video segments, “a dynamic video coaching system”, “a display”,  a camera, matching timestamps, overlaying videos, and/or “one or more sensors” these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant' s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., See, e.g., Figure 1 and paragraphs regarding same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB 2015/0118657 by Shrake et al (“Shrake”), in view of PGPUB US 20140135960 A1 by Choi (“Choi”), further in view of PGPUB US 20110275045 A1 by Bhupathi et al (“Bhupathi”).
In regard to Claims 1 and 6, Shrake teaches a method comprising: 
receiving…user; 
(see, e.g., Figure 1, s120 in regard to “device”; see, e.g., Figure 2, selection 215 in regard to “receiving from a user…input…”.  See, e.g., paragraph 34 in regard to “one or more sensors.");
selecting…target value; 
(in regard to “selecting…a first video segment” see, e.g., Figure 2, selection 225 and paragraph 39; in regard to “the first video is associated with a first metadata that comprises a target value” see, e.g., paragraph 38 in regard to video segments being associated with a "target heart rate".);
playing…a display; 
(see, e.g., Figure 2, selection 235);


determining…target value […];
displaying…overlaying the […] second video segment […]
(see, e.g., paragraphs 27 and 40-41 in regard to customizing the video stream dynamically and in real time based on, e.g., the user's sampled heart rate, by, e.g., inserting (i.e. splicing) and/or swapping in (i.e. substituting) different additional video clips in order to maintain the optimum workout.  See, e.g., paragraphs 38-39 in regard to dynamically adjusting the video segments based on the target heart rate as compared to the measured heart rate of the user.  In regard to “the second video segment overlaying the first video segment,” see, e.g., paragraph 42 in regard to selecting metrics to overlay over the video.  This is within the BRI of the claimed limitations, at a minimum, to the extent that Applicant's (published) specification at, e.g., Figure 4 discloses identical functioning as being an example of "overlaying.")
enabling…correct position
(see, e.g., paragraph 27).

Furthermore, while Shrake teaches providing a video display that includes an overlay of workout metrics derived from sensor readings of a user’s performance over a workout video showing a trainer demonstrating how to perform an exercise (see, e.g., paragraph 37 and 42) it may not teach whereby video data is captured of the user by employing a camera  that captures video of the user performing the exercise and the overlay "indicat[es] the position of the user compared to a target position for the user”; it may also not teach employing a device that captures 3D information; and it may also not teach detecting incorrect body position of the user and providing video with the correct body position;
However, in an analogous reference Choi teaches this functionality.  See, e.g., Figure 2 and paragraph 61-66; see, e.g., paragraphs 64 and 86 in regard to employing a camera to capture video.  See, e.g., paragraphs 26, 62, 64, and 66 in regard to a video camera and sensors used to detect 3D body positions.  See, e.g., F6, s370 and p94-96 in regard to when incorrect posture is detected providing video of the correct position.

Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the video overlay of the student as taught by Choi to the video segment of the trainer performing the exercise as taught by Shrake such that, e.g., which will thereby "indicat[e] the position of the user" compared to the trainer both to the extent that the user will be able to visually detect the differences between the trainer image and the student image as well as via visual and other “feedback to display a wrong pose on the screen” (paragraph 63), in order to better coach the user on how to perform the exercise.  It would also have been obvious to have added the features taught by Choi in regard to employing a video camera and 3D sensors in order to provide better instruction as to the user’s position in space.  It also would have been obvious to have added the features taught by Choi in regard to detecting incorrect body position and providing corrective video in order to provide better instruction to the user in regard to their body position relative to the ideal body position.

Furthermore, to the extent which the otherwise cited prior art may fail to teach “overlaying [a] a person in [a] second video segment and indicating the positon of the user compared to the position of the person”, however, in an analogous reference Bhupathi teaches that functionality (see, e.g., paragraphs 2 and 12 in regard to overlaying the video image of a professional athlete or trainer with the motion of a student/trainee in order to indicate whether the student/trainee’s motion is correct/incorrect);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the teaching of Bhupathi into the method taught by the otherwise cited prior art by overlaying the image of the person performing the exercise with the image of a person performing the ideal reference form, in order to better instruct the user as to how to perform the exercise.


In regard to Claims 2-3 and 9-10, Shrake teaches these features.  See rejection of Claim 1.
In regard to Claims 4 and 11, Shrake teaches these features.  See rejection of Claim 1.
In regard to Claims 5 and 12, Shrake teaches these features.  See, e.g., Figure 9, selection 910.
In regard to Claim 7, Shrake teaches these features.  See, e.g., Figure 9 and paragraph 75-77.
In regard to Claims 8 and 17, Shrake teaches these features.  See, e.g., paragraphs 75-81.

In regard to Claim 16, Shrake teaches selecting video based on metadata (see, e.g., rejection of Claim 1).  Choi teaches simultaneously displaying two video segments together (see, e.g., Figure 2).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the functionality further taught by Choi as part of the system otherwise taught by the otherwise cited prior art, by showing the user’s form in a video pane separate from the ideal form video, in order to provide better fitness instruction.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shrake, in view of Choi, further in view of Bhupathi, further in view of PGPUB US 20070019311 A1 by Stricek (“Stricek”).
In regard to Claim 15, while Shrake teaches overlaying various images it may not teach employing timestamp matching in order to synchronize such playback, however, in an analogous reference Stricek teaches this functionality (see, e.g., paragraph 31);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the functionality further taught by Stricek as part of the system otherwise taught by the otherwise cited prior art, in order to better synchronize the image of the user with the ideal image.




Response to Arguments
	Applicant’s arguments are addressed by the updated statements of rejection made supra.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715